Citation Nr: 0102047	
Decision Date: 01/25/01    Archive Date: 01/31/01

DOCKET NO.  99-16 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1. Entitlement to an increased evaluation for residuals of 
lumbar laminectomy with spinal fusion L4-S1 currently 
evaluated as 40 percent disabling.

2. Entitlement to a total disability rating for compensation 
purposes based on individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Associate Counsel



INTRODUCTION

The appellant served on active duty from March 1966 to 
October 1966.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 1999 rating decision for the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).

The Board notes that the appellant initially requested a 
hearing before the Board in June 1999.  Subsequently, the 
appellant indicated on form 1-9 dated in February 2000 that 
he did not want a hearing.  The Board will treat this later 
statement as a withdrawal of the request for a hearing 
pursuant to 38 C.F.R. § 20.704(e) (2000).


FINDINGS OF FACT

1. All evidence necessary for an equitable adjudication of 
the appellant's claims has been developed.

2. The appellant's service connected lumbar spine disability 
is manifested by severe loss of motion and overall 
functional impairment in the moderate to moderately severe 
range.

3. The appellant's service connected lumbar spine disability 
is not manifested by unfavorable ankylosis of the lumbar 
spine; nor is the disability pronounced, with persistent 
symptoms compatible with sciatic neuropathy, muscle spasm, 
absent ankle jerk, or other neurologic findings.

4. The appellant has one service connected disability rated 
as 40 percent disabling, and there is no evidence of an 
exceptional or unusual disability rendering the appellant 
unable to secure or follow a substantially gainful 
employment.


CONCLUSIONS OF LAW

1. The criteria for a disability rating in excess of 40 
percent for service connected residuals of lumbar 
laminectomy with spinal fusion L4-S1 have not been met.  
38 U.S.C.A. § 1155 (West 1991); Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified at 38 U.S.C. § 5103A); 
38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
(DC), 5289, 5292, 5293 (2000).

2. The criteria for establishing a total disability rating 
based on individual unemployability have not been met.  38 
C.F.R. § 4.16 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The appellant is seeking an increased disability rating for 
his service-connected back disability and a total disability 
rating based on individual unemployability.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat 
2096 (2000).  This law rewrites that 38 U.S.C. §§ 5100-5107 
"duty to assist" provisions, to eliminate the well-grounded 
claim requirement, and requires the Secretary to provide 
additional assistance in developing all facts pertinent to a 
claim for benefits under title 38 of the United States Code.

Although the RO did not readjudicate the veteran's claim 
subsequent to the enactment of VCAA, the claimant was 
provided a VA examination in January 1999.  The RO collected 
all identified medical records.  There is no indication in 
the record that there is any additional evidence that has not 
been associated with the claims file, and the Board finds he 
is not prejudiced by appellate review.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155.  Percentage evaluations 
are determined by comparing the manifestations of a 
particular disorder with the requirements contained in the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can practically be 
determined, the average impairment in earning capacity 
resulting from such disease or injury and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.   

In addition, 38 C.F.R. § 4.10 states that, in cases of 
functional impairment, evaluations are to be based upon lack 
of usefulness, and medical examiners must furnish, in 
addition to etiological, anatomical, pathological, laboratory 
and prognostic data required for ordinary medical 
classification, full description of the effects of the 
disability upon a person's ordinary activity.  This 
evaluation includes functional disability due to pain under 
the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59.  See also 
DeLuca v. Brown, 8 Vet.App. 202, at 204-206, 208 (1995).

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled.  However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40.  The 
provisions of 38 C.F.R. §§ 4.45 and 4.59 contemplate inquiry 
into whether there is crepitation, limitation of motion, 
weakness, excess fatigability, incoordination, and impaired 
ability to execute skilled movements smoothly, and pain on 
movement, swelling, deformity, or atrophy of disuse.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight-bearing are 
also related considerations.  It is the intention of the 
rating schedule to recognize actually painful, unstable, or 
mal-aligned joints, due to healed injury, as at least 
minimally compensable.  38 C.F.R. § 4.59.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41; Schafrath v. Derwinski, 1 Vet. App. 589, 594 
(1991).  While the regulations require review of the recorded 
history of a disability by the adjudicator to ensure a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over the current medical findings.  Where 
an increase in the disability rating is at issue, the current 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2000). 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 C.F.R. § 3.102 (2000). 

II.  Evidence

The appellant's service medical records indicate that he 
injured his back while in service.  A February 1967 rating 
decision granted service connection for a right lumbosacral 
strain and established a disability rating of 10 percent.

In March 1974, the appellant was hospitalized and underwent a 
lumbar laminectomy with excision of lumbar disc and spinal 
fusion of L-4 and S-1.  A January 1975 rating decision 
granted the appellant a 100 percent rating during his 
hospitalization and for 4 months afterward and thereafter was 
assigned a 20 percent rating for residuals of lumbar 
laminectomy with spinal fusion of L-4 and S-1.  This rating 
was confirmed and continued by rating decision dated in April 
1991.

In August 1998, the appellant filed a claim seeking an 
increase in his disability evaluation for residuals of lumbar 
laminectomy with fusion of L-4 and S-1 as well as a total 
disability rating for compensation purposes due to 
unemployability.

A rating decision dated in February 1999 granted an increase 
to 40 percent for the residuals of lumbar laminectomy with 
fusion of L-4 and S-1 and denied the claim for a total 
disability rating due to unemployability.  The veteran has 
appealed both of these decisions.

Outpatient treatment notes dated between April 1992 and June 
1999 show that the appellant was being treated for lower back 
pain and for residuals of a lumbar laminectomy with spinal 
fusion of L-4 and S-1.  In August 1998, the veteran 
complained of low back pain and muscle spasm.  An X-ray 
report in January 1999 shows evidence of a mild lumbar 
scoliosis associated with moderate degenerative spondylosis 
and evidence of a previous posterior fusion at L-4, L-5 and 
S-1.  The impression was degenerative and post surgical 
change.  In June 1999, the veteran complained of intermittent 
worsening of low back pain.  Deep tendon reflexes were 2+ 
bilaterally and straight leg raising test was negative for 
abnormality.  

A VA examination report in January 1999 indicates that the 
appellant reported chronic low back pain with no definite 
radiation down the legs but difficulty walking or standing 
for very long.  The examination revealed no evidence of foot 
drop or foot drag.  There was barely any movement in the 
lumbar region.  Lumbar movements with the thoracolumbar 
combination was 10 degrees to the right and left.  Extension 
and forward flexion of the lumbar spine was essentially zero.  
During movements there were no shooting pains or pain 
radiation in the legs.  Spinal cord and cerebellar 
examination was normal and functional with joint sensation, 
touch sensation, and pressure sensation present and 
symmetrical.  There was no evidence of foot drop or foot 
drag.  Straight leg raising test was negative to 80 degrees 
bilaterally.  The reflexes in the lower extremities were 
present but diffusely diminished; there was no evidence of 
pathological reflexes.  The thighs and calves were 
symmetrical bilaterally.   The diagnosis was status post 
lumbar fusion, probably L4-5, with chronic recurrent low back 
pain syndrome.  It was estimated that the functional 
impairment was in the range of moderate to moderately severe.

III. Analysis

A.  Increased rating for residuals of lumbar laminectomy

Diagnostic Code (DC) 5289 provides a 40 percent disability 
rating for favorable ankylosis of the lumbar spine and a 50 
percent rating for unfavorable ankylosis.  38 C.F.R. § 4.71a, 
DC 5289 (2000).  

The Rating Schedule provides a compensable rating for 
limitation of motion of the lumbar spine.  38 C.F.R. § 4.71a, 
DC 5292 (2000).  The highest rating available under DC 5292 
is 40 percent for severe limitation of motion.  Id.

The Rating Schedule also provides a compensable rating for 
intervertebral disc syndrome when it is shown to be mild (10 
percent), moderate with recurring attacks (20 percent), 
severe with recurring attacks and intermittent relief (40 
percent), or pronounced with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc with little intermittent relief (60 percent).  See 
38 C.F.R. § 4.71, Diagnostic Code 5293 (1999).  

For musculoskeletal disabilities, the United States Court of 
Appeals for Veterans Claims held that 38 C.F.R. §§ 4.40, 
4.45, 4.59 were not subsumed into the diagnostic codes under 
which a veteran's disabilities are rated, and that the Board 
has to consider the "functional loss" of a musculoskeletal 
disability under 38 C.F.R. § 4.40, separate from any 
consideration of the veteran's disability under the 
diagnostic codes.  DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995).

Here, the Board finds that a 40 percent rating is warranted 
and no more.  There is no medical evidence in the claims 
folder showing favorable ankylosis of the lumbar spine, and 
certainly none showing or approximating unfavorable ankylosis 
that would warrant a 50 percent rating.  38 C.F.R. § 4.71a, 
DC 5289 (2000).  The appellant does have severe limitation of 
motion of the lumbar spine and is entitled to the highest 
possible rating for limitation of motion.  The Rating 
Schedule provides that the highest disability rating 
available for limitation of motion of the lumbar spine is 40 
percent.  38 C.F.R. § 4.71a, DC 5292 (2000).

Similarly, the Board finds that under DC 5293, a rating of 
higher than 40 percent is not warranted.  A 40 percent rating 
is assigned for severe invertebral disc syndrome with 
recurring attacks and intermittent relief.  38 C.F.R. 
§ 4.71a, DC 5293 (2000).  A higher rating, of 60 percent, is 
not warranted because there is no medical evidence showing 
pronounced degenerative disc disease with sciatic neuropathy, 
demonstrable muscle spasm, absent ankle jerk, or other 
neurologic findings.  Id.

Functionally, see DeLuca v. Brown, supra, the Board finds no 
symptoms creating impairment beyond moderate or moderately 
severe.  The VA physician specifically determined that the 
appellant's functional limitation was moderate to moderately 
severe.  The veteran consistently complained of low back pain 
and the Board does not doubt his assertions.  However, the 
medical evidence shows he has no atrophy of the lower 
extremities, deep tendon reflexes are present, straight leg 
raising is negative for abnormality and a rating of 40 
percent more closely approximates moderate to moderately 
severe functional limitation.

Terms such as "moderate" or "moderately severe" are not 
defined in the VA Schedule.  Rather than applying a 
mechanical formula, it is incumbent upon the Board to arrive 
at an equitable and just decision after having evaluated the 
evidence.  38 C.F.R. § 4.6.

In light of the above, the Board finds that the appellant is 
not entitled to a disability rating in excess of 40 percent 
for his residuals of a lumbar laminectomy with fusion of L-4 
and S-1. The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran or her representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
but finds no provision upon which to assign a higher rating.  
There is no evidence of unfavorable ankylosis of the spine, 
and there is no evidence of pronounced invertebral disc 
syndrome with symptoms such as sciatic neuropathy, 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings.  38 C.F.R. § 4.71a, DC 5289, 5293 
(2000).

In making this determination, the Board has considered both 
objective manifestations and functional impairment of the low 
back.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, 
the preponderance of the evidence is against the claim.  The 
evidence regarding this issue is not so evenly balanced so as 
to allow application of the benefit of the doubt rule as 
required under the provisions of 38 U.S.C.A. § 5107(b)  (West 
1991).

Therefore, the criteria for a disability rating in excess of 
40 percent for residuals of a lumbar laminectomy with fusion 
of L4 and S1 have not been met.

B. Entitlement to a total disability rating due to individual 
unemployability

VA regulations provide that "total disability ratings for 
compensation purposes may be assigned, where the schedular 
rating is less than total, when the disabled person is, in 
the judgment of the rating agency, unable to secure or follow 
a substantially gainful occupation as a result of service 
connected disabilities; Provided that, if there is only one 
such disability, this disability shall be ratable at 60 
percent or more".  38 C.F.R. § 4.16(a) (2000).  

According to his application received in December 1998, the 
appellant has completed 9 years of school, has experience as 
a self-employed truck driver and last worked full-time in 
1998.  According to the January 1999 VA mental status 
examination report, he completed his high school graduate 
equivalency diploma in the military.  The appellant has one 
service connected disability which is rated as 40 percent 
disabling.  Therefore, he does not meet the schedular 
criteria for a total disability rating due to 
unemployability.

Similarly, there is no evidence that the appellant's 
disability picture is so exceptional or unusual to render 
inapplicable the schedular standards and insufficient 
evidence that the appellant is unable to secure substantially 
gainful employment by reason of his service connected 
disability.  As indicated earlier, on the most recent VA 
physical examination, it was estimated that his sole service-
connected disability provided only moderate to moderately 
severe function loss.  Therefore, referral to the Director, 
Compensation and Pension Service for extra-schedular 
consideration is not warranted.  38 C.F.R. § 4.16(b) (2000).

Therefore, the Board finds that the appellant is not entitled 
to a total disability rating for compensation purposes based 
on individual unemployability.


ORDER

Entitlement to a disability rating in excess of 40 percent 
for residuals of lumbar laminectomy with fusion of L-4 and S-
1 is denied.

Entitlement to a total disability rating for compensation 
purposes based on individual unemployability is denied.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 

